—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an *360order of the Supreme Court, Suffolk County (Doyle, J.), dated April 28, 1997, as granted the separate motions of the defendant Biruppmattam M. Augustine and the defendants South-side Hospital and Daniel Levine for a bifurcated trial.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
A bifurcated trial is normally appropriate in a negligence case. A trial on the issues of both liability and damages should be held only where the nature of the injuries has an important bearing on the issue of liability (see, Rothbard v Woolworth Co., 233 AD2d 434; Stanford v Resler, 206 AD2d 468). Here, the plaintiffs failed to show any need to introduce evidence of the infant plaintiff’s injuries in order to establish liability. Therefore, it was not an improvident exercise of the court’s discretion to grant the defendants’ respective motions for a bifurcated trial on the issues of liability and damages. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.